      Case 1:17-md-02800-TWT Document 935 Filed 12/18/19 Page 1 of 4


                                                                    ) IN W
               UNITED STATES DISTRICT COURT                           U.S.B.C.Aferta

               NORTHERN DISTRICT OF GEORGIA                          DEC 1 8 2019
                    ATLANTA DIVISION



Li re: Equifax Inc. Customer                    MDL Docket No 28DO
Data Security Breach Litigation                 No. l:17-md-2800-TWT


                                                CONSUMER ACTIONS

                                                Chief Judge Thomas W. Thrash, Jr.

                                                Fairness Hearing Date 12/19/2019

                                                12/13/19



       MOTION TO STRIKE EQUIFAX»S RESPONSE TO DOC 903




                                  Page I of 2
       Case 1:17-md-02800-TWT Document 935 Filed 12/18/19 Page 2 of 4




On December 12,2019, seven days before the hearing, Equifax was granted

permission to respond to Doc 903 by adding an up to thirty five page brief. That

response is inappropriate and should be struck because the parties forgot to reserve

that right to file that document in the Settlement Agreement they created.


The document should have been filed by December 05, 2019 when the plaintiffs

were required to file their final papers. They should not be given a free pass.


This last second document does not allow the objector's and 147.9 million member

class a fair reasonable and adequate amount of time to respond to that filing so the

objector demands it be stricken from the record. Allowing it shows evidence of

prejudice and bias against the class in a fight that the parties have akeady lost.


I certify under penalty of perjury of the United States that all of the above is true

and accurate to the best of my knowledge. This document was mailed to the Clerk

of the Court via first class mail and includes a duplicate of the Supplement to the

Objection that appears to have become hung up somewhere between the post office

an'




Christopher Andrews, Pro se objector, P.O. Box 530394 Livonia, MI 48153-0394

E: caaloa@gmail.com P: 248-635-3810 December 13,2019




                                       Page 2 of 2
                                                                     'W??^Mtt^
                                                                 W/'l'*^C|.at,f.^Fy^jp
                                                           ro.^«iv.^c?-^.»7^;
                                                                                            ft rm:
                                                               y. :^vif!i3Sf ^Ssss^
                                                                                  '•"» • 8 'fk'iey'h^
                                                                             K?3f'-«K.fi^^wQ.
  y»...OH.ACWS'OC.ZU    tOKOC        0001.
 Sl.'l-$                             ¥BiiOil<t
      '9
     ^^fl
aivd3&vi'sosrs"n
         Case 1:17-md-02800-TWT Document 935 Filed 12/18/19 Page 3 of 4
Case 1:17-md-02800-TWT Document 935 Filed 12/18/19 Page 4 of 4
             /^^f^X,
                                z?_<5?%
                     LAKELAND
                   9680 KRESS RD
               LAKELAND, MI 48143-9998
                    255150-0143
                    (800)275-8777
                   12/13/2019 11:02 AM



       Pr-oduct Q-ty Unit Price
                                    Price

       First-dass Mail® 1 $1.15 $1.15
       Large Envelope
           (Domestic)
          (ATLANTA, GA 30303)
          (Weight:0 Lb 2.00 Oz)
          (Estimated Delivery Date)
          (Monday 12/16/2019)

      Total:                    $1.15



      Cash $2.00
      Change ($0.85)


                 Preview your Mail
                Track your Packages
                Sign up for FREE @
             www.i nformeddei i very.corn


      A11 sates final on stamps and postage.
       Refunds for guaranteed ser-vices only.
           Thank you for your business.

             HELP US SERVE YOU BETTER

             TELL US ABOUT YOUR RECENT
                 POSTAL EXPERIENCE
                        Go to:
         https://postalexperi ence .com/Pos

         840-5481-0027-002-00017-68406-02

              or scan this code with
                your roobile device:




              or call 1-800-410-7420.

                YOUR OPINION COUNTS



      Receipt #: 840-54810027-2-1768406-2
      Clerk: 44
